Title: From Thomas Jefferson to Edward Johnston, 3 July 1805
From: Jefferson, Thomas
To: Johnston, Edward


                  
                     Sir 
                     
                     Washington July 3. 05
                  
                  Messrs Gibson & Jefferson of Richmond informed me some time ago that about the last of May, the sent two boxes of mine to you, the one to be forwarded to mr Peale at Philadelphia, the other to myself here. I heard some time ago of the safe arrival of the one at Philadelphia; but hearing nothing of that which was to come to me here, I have feared some inattention of the master of the vessel might have occasioned a miscarriage to be looked after. will you be so good as to drop me a line of information whether it has been forwarded, & by what conveyance. Accept my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               